Citation Nr: 1743850	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-25 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1969 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In May 2014, the Board remanded the case for additional development, which has been completed.  The RO granted entitlement to service connection for other specified trauma/stressor-related disorder (claimed as PTSD) in a subsequent May 2017 rating decision.  As this represents a full grant of benefits sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (a grant of service connection extinguishes appeals before the Board).    

In July 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

This appeal was processed using the Veterans Benefits Management System and the Virtual VA electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  The Veteran contends that he was exposed to asbestos as a firefighter in the Navy.  Specifically, he alleges that his firefighting suits were made out of asbestos and that he was exposed to second-hand cigarette and fire smoke as well as asbestos insulated pipes.  Although he was a federal fire fighter post-service, he wore asbestos free firefighting suits.  He testified that he noticed a skin condition eight months prior to separation from service.  

The Veteran was diagnosed with multiple skin disabilities, including pitynasis alba, progressive macular hypomelanosis, benign post inflammatory hyperpigmentation, and benign hypopigmentation.  Additionally, the Veteran's representative notes that perifolliculitis capitis, pityriasis lichenoides chronicus, post-inflammatory pigmentary alteration, tinea cruris, and seborrheic dermatitis are also diagnoses of record.

Pursuant to a May 2014 remand, the Board requested an addendum opinion in March 2017 on the etiology of the Veteran's progressive macular hypomelanosis as related to active service, to include any in-service exposure to asbestos.  The examiner concluded that current research did not support a connection between progressive macular hypomelanosis and exposure to asbestos or any event, injury or disease in-service.  In support of her conclusion, the examiner stated that a review of the literature and research indicated several possible causes for the Veteran's hypopigmentation.  Specifically, she pointed to recent findings suggesting that the Veteran's hypopigmentation was caused by Propionibacterium acnes bacteria living in hair follicles.  However, the examiner found no conclusive evidence for causation by asbestos exposure.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner did not opine as to the nature and etiology of all skin diagnoses of record.  Moreover, the examiner did not discuss the Veteran's contentions and articles regarding asbestos exposure.  Based on the foregoing, the Board finds the March 2017 VA examiner's opinion inadequate and, thus, remand is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of his skin disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail.

The examiner should identify all current skin disabilities.  If any previously diagnosed skin disorder is no longer present, the examiner must provide an explanation.

For each diagnosed skin disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the currently diagnosed skin disability began in service, was caused by service, or is otherwise related to the Veteran's military service.  

In providing this opinion, the examiner should discuss medically known or theoretical causes of the Veteran's skin disability and describe how such a disability generally presents or develops in most cases, in determining the likelihood that skin disability is related to in-service events as opposed to some other cause.

Specifically, the examiner should discuss the Veteran's contention that his firefighting suits were made out of asbestos and that he was exposed to second-hand cigarette and fire smoke as well as asbestos insulated pipes during service; the Veteran's testimony that he noticed a skin condition eight months prior to separation from service; and the article submitted by the Veteran showing a relationship between asbestos exposure and mesothelioma.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




